Dissenting Opinion by
Judge Rogers:
I respectfully dissent. As the majroity writes, DPW’s regulations require that the expenses of nursing home facilities be submitted in the form of an annual report; that the annual report be validated by an annual audit; and that, the annual adjustment is to be computed on the basis of the annual audit. DPW interprets its regulations to prohibit the split-audit proposed by the petitioner nursing home. In my view, this interpretation is entirely reasonable and under the law, an agency’s interpretation is controlling unless it is clearly inconsistent with the underlying statute, or with other regulations. Department of Public Welfare v. Forbes Health Systems, 492 Pa. 77, 422 A.2d 480 (1980).
The majority asserts that the DPW’s interpretation is inconsistent with the requirement of the Public Welfare Code that the rate of state reimbursement be made on a “cost-related basis.” However, we are given no reason why the method approved by DPW— averaging the petitioner’s costs over a whole of its fiscal year; that is, annually — will result in a rate of reimbursement unrelated to costs. Indeed, the petitioner nursing home does not contend that the rate of reimbursement calculated by the DPW is unrelated to its costs; it contends merely that a split-audit will result in an assertedly more accurate picture of its costs *478and, incidentally, a more favorable adjustment. The Code provision requiring that reimbursement be cost-related does not conflict with DPW’s annual audit requirement simply because some other method aguably produces a. finer adjustment in particular circumstances. The Code prohibits only the use of a method unrelated to costs. The accounting method used by DPW resulted in this case in a rate of reimbursement related to the petitioner’s costs of the nursing home and is, therefore, perfectly regular.
The absence of any statute or regulation provision clearly inconsistent with the DPW’s interpretation should require that DPW’s order be affirmed.